Citation Nr: 1430536	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-40 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 11, 2011.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 26, 2007.  In July 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.  In May 2011, the RO issued another rating decision granting a 50 percent disability rating from January 11, 2011.  A supplemental statement of the case (SSOC) was issued in May 2011.

In April 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran  disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board notes that during the  Board hearing, the Veteran specifically stated that he was satisfied with the 50 percent rating awarded from January 11, 2011.  Therefore, the appeal is limited to the matter set forth on the title page.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.

As a final preliminary matter, the Board notes that, during the pendency of the appeal, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, in October 2012.  The Veteran claimed that he was currently unemployable because of his service-connected "PTSD/wounded/diabet[e]s."  In a May 2013 rating decision, the RO noted that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) would be handled by the Appeals Team because his claim for PTSD was on appeal.  However, as discussed below, the Board finds that the matter of the Veteran's entitlement to a TDIU due to all service-connected disabilities is not properly before the Board.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction-here, the RO-it is  referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period prior to January 11, 2011, the Veteran had psychiatric symptoms and manifestations of the type, frequency, and/or severity that appear to more nearly approximate occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating.

3.  At no point prior to January 11, 2011, was  the Veteran's PTSD productive of symptoms indicative of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total and occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD, for the period from June 26, 2007 through  January 10, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a November 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Moreover, on these facts, the Veteran is not prejudiced by the absence of any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover, the September 2009 SOC set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and the SSOC issued in May 2011 reflects readjudication of the claim.  Cf.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists primarily of the reports of VA examinations conducted in January 2008 and January 2011.  Also of record and considered in connection with the appeal are various written statements.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional RO action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

With respect to the Veteran's hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned..  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2014 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's PTSD.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, as discussed, the evidence already of record provides a sufficient basis for evaluation of the disability under consideration, and nothing during the hearing gave rise to the possibility that there was any pertinent existing evidence outstanding.  As such, the Board finds that, consistent with Bryant, the undersigned  complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

By April 2008 rating decision, the RO awarded service connection for PTSD and assigned an initial 30 percent rating, effective June 26, 2007.  

July 2007 VA treatment notes show that the Veteran reported having better control of his emotions but was bothered by recent war news.  His nightmares had reduced but his sleep was still restless.  His affect was somewhat restricted and he continued to have difficulty coping.

In January 2008, the Veteran was afforded a VA examination.  The examiner reported that the Veteran's PTSD symptoms included flashbacks, nightmares, and paranoia.  These symptoms resulted in fear of public places, irritability with family, avoidance of activities, and the Veteran reported that he constantly watched people.  He also had problems with sleep including initial and middle insomnia.  The examiner also diagnosed the Veteran with depression.  His symptoms of depression included sad mood, lack of motivation, and seclusion from family activities.  These symptoms resulted in poor family relationships and social functioning.  The examiner noted that there were major changes in the Veteran's social functioning since his mental condition developed.  Specifically, the Veteran avoided contact with people and remained reclusive.  The Veteran reported that he re-experienced his stressor with recurrent recollections of the event.  He had recurrent distressing dreams a few times a week and experienced intense distress at exposure to similar events.  The Veteran avoided stimuli associated with the trauma and avoided activities, places, or people that provoked recollections of the event.  The Veteran also reported that he isolates himself, avoids people, and cannot have any one behind him.  He had markedly diminished interest or participation in significant activities and was not interested in association with people.  He had feelings of detachment or estrangement from others, a persistent restricted range of affect, and he reported not being able to talk to people about his feelings.  His symptoms of increased arousal included difficulty falling asleep, irritability or outbursts of anger, exaggerated startle response to sounds and smells, difficulty concentrating, and hypervigilance.  The Veteran also reported that he had a history of alcohol abuse.  The examiner determined that the Veteran's GAF score was 60.

November 2008 VA treatment notes show that the Veteran was alert, casually dressed, and his mood was "calmer."  His affect was more animated, he was less pessimistic and coping better, and his insight was improving.

During VA treatment in May 2008, the Veteran reported that he had occasional intrusive memories and anxiety.  His affect was almost euthymic, he had fair insight and coping skills, and denied suicidal and homicidal ideation.

Treatment notes dated in September 2009 show that the Veteran was alert and active and oriented to time, place, and person.  He was well-groomed, euthymic, and his mood and affect were adequate and congruent.

October 2009 treatment records show that the Veteran reported he was getting more anxious.  He reported getting short-tempered with his wife and was not sure how long he could keep working at his current job.  He stated that his anxiety had been getting worse over the last couple of months.

In December 2009, the Veteran continued to have difficulty coping and his affect showed some anxiety.  

During a mental health status examination in March 2010, the Veteran was noted as looking very tired and not coping well.  His mood was "ok."

In April 2010, the Veteran was alert and active and oriented to time, place, and person.  He was well-groomed, euthymic, and his mood and affect were adequate and congruent.

June 2010 VA treatment records show that the Veteran was alert, casually dressed, his mood was ok, his affect was somewhat tired looking, he was cooperative and had good insight and coping, and he denied suicidal and homicidal ideation.  He reported having sleep difficulties.

The Veteran was afforded a VA examination on January 11, 2011.  Although the examination was not conducted within the time period on appeal, the Board notes that the Veteran has stated that he had the same symptoms in 2011 as he had in 2007.  See April 2014 Board Hearing Transcript at 7.  The Veteran reported chronic mild to moderate depressed mood.  He stated that his relationships with family members were strained due to his irritability, emotional detachment, and alcohol use.  He indicated that he has a few friends but tends to isolate himself.  He did not have a history of suicide attempts or a history of violence.  The Veteran reported alcohol use, which contributed to marital conflict and unsafe behaviors, such as driving while under the influence.  He reported that he drinks in order to cope with PTSD symptoms such as intrusive thoughts.  The examiner noted that the Veteran's psychosocial functioning appeared diminished and his grooming and hygiene were below par.  His affect was constricted and his mood was anxious and depressed.  The Veteran was easily distracted and had a short attention span.  He demonstrated some difficulty attending to interview questions and asked that they be repeated on several occasions.  His thought process was rambling.  He reported poor sleep characterized by initial and middle insomnia and estimated that he gets three to four hours of uninterrupted sleep each night.  He had nightmares related to wartime experiences approximately three times per week.  He also reported that he and his wife sleep in separate bedrooms as he sometimes lashes out in his sleep.  The examiner noted that the Veteran's disrupted sleep likely contributes to daytime fatigue, irritability, and diminished concentration.  The Veteran did not have any hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He did report intermittent homicidal ideation in response to interpersonal stressors, but he denied any current plan or intent and he was not fixated on any particular person.  He also reported intermittent suicidal ideation, but denied any current intent or plan.  He struggled with suicidal ideation for many years.  He reported that he was frequently irritable and would yell and throw objects when angry.  He had a problem with activities of daily living.  The Veteran described mild difficulties with recent memory such as forgetting which parts he needed to obtain at work.  His immediate memory was mildly impaired secondary to poor attention/concentration.  The Veteran's PTSD symptoms included persistent re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  His symptoms were chronic and he reported experiencing the same symptoms since his return from Vietnam.  The examiner noted that the Veteran's mood symptoms contributed to family conflict, social withdrawal, and loss of interest in leisure activities.  His PTSD-related effects on occupational functioning included poor interactions with others, slow task completion, decreased concentration, and memory loss.  However, the symptoms were not of the severity that would preclude gainful employment altogether.  The Veteran stated that he was considering retiring for these reasons.  The Veteran's GAF score was 55.  The examiner concluded that there was reduced reliability and productivity due to PTSD symptoms.

III.  Analysis

The Veteran asserts that, prior to January 11, 2011, his PTSD was more severe than what is reflected in a 30 percent rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Prior to January 11, 2011, the Veteran was assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent disability rating is assigned  when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The above-cited evidence reflects that prior to January 11, 2011, the Veteran's PTSD was primarily  manifested by depressed mood, anxiety, flashbacks, nightmares, paranoia, disturbances in motivation in mood, social isolation, restricted range of affect, increased arousal, and difficulty maintaining relationships.  These symptoms were documented in the  January 2008 VA examination report.  In addition, ongoing outpatient psychiatric records show that the Veteran continually experienced anxiety and had difficulty coping.  Admittedly, the January 11, 2011 examination report reflects the most comprehensive evaluation and assessment of the Veteran's psychiatric symptoms of record.  However, considering the collective evidence prior to January 11, 2011, the symptoms then demonstrated at least suggest occupational and social impairment with reduced reliability and productivity, consistent with the level of impairment contemplated in a 50 percent rating.  

Clearly, for the period prior to January 11, 2011, the Veteran did not  demonstrate all of the symptoms listed in the rating schedules as the type and extent or severity of symptoms warranting a 50 percent rating.  However, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan, supra.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include his flashbacks, social disturbances, and sleep issues including nightmares and poor sleep, support assignment of the 50 percent rating prior to January 11, 2011.


The Board also finds that a rating greater than 50 percent for PTSD is not warranted at any point prior to January 11, 2011.   In this respect, the lay and medical evidence establishes that the Veteran's PTSD was not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment. 

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood noted, which are the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In addition, there have been no recorded or reported incidents of impaired impulse control or violence.  Although the Veteran reported at his January 2011 VA examination that he had intermittent homicidal and suicidal ideation in response to interpersonal stressors, he denied any current plan or intent.

The Board also points out that none of the enumerated symptoms/manifestations consistent with the assignment of a 100 percent schedular rating for PTSD were shown during the period prior to January 11, 2011.  .  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly,  for the period in question, the clinical evidence did not demonstrate symptoms/manifestations of PTSD indicative of total occupational and social impairment.

The Board also notes that the Veteran's assigned GAF scores are consistent with the assignment of no more than a 50 percent rating for PTSD.  The Veteran was assigned a GAF score of 60 at his January 2008 VA examination.  He was assigned a score of 55 at his January 2011 VA examination.  According to the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board find that such scores, indicating overall moderate symptoms/impairment, are consistent with no more than a 50 percent rating.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal and prior to January 11, 2011, did  the Veteran's service-connected right PTSD reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD for the period prior to January 11, 2011.   Indeed, the rating schedule fully contemplates the described symptomatology.  Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, for the period prior to January 11, 2011, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran's PTSD  impacted employment as discussed in the examination reports set forth above, and a claim for a TDIU due to all his service-connected disabilities is being referred to the AOJ for appropriate action.  However there is no specific evidence that, for the period in question, the Veteran's PTSD, alone, rendered him unable to secure or follow a substantially gainful occupation  , as there is no suggestion of actual or effective unemployment due solely to the service-connected PTSD, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.  

For all the foregoing reasons, the Board finds that, for the period prior to January 11,2011, there is no basis for staged rating, pursuant to Fenderson, and that an initial 50 percent, but no higher, rating for PTSD is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding the higher initial 50 percent rating, but finds that the preponderance of the evidence is against assignment of a higher rating prior to January 11, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial 50 percent rating for PTSD, for the period from June 26, 2007 through January 10, 2011, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


